UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7875



STANLEY A. BLAKEY,

                                              Plaintiff - Appellant,

          versus


OFFICER MCCUEN, Kitchen Officer; MAJOR LYCETT;
LIEUTENANT   MOORE,    Head   of    discipline
committee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-747-2)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley A. Blakey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley A. Blakey appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint without

prejudice for failure to exhaust administrative remedies. The dis-

trict court properly required exhaustion of administrative remedies

under 42 U.S.C.A. § 1997e(a) (West Supp. 2001). Because Blakey did

not demonstrate to the district court that he had exhausted ad-

ministrative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2